Section 906 Certifications I, Charles E. Porter, the Principal Executive Officer of the Funds listed on Attachment A, certify that, to my knowledge: 1. The form N-CSR of the Funds listed on Attachment A for the period ended January 31, 2008 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Form N-CSR of the Funds listed on Attachment A for the period ended January 31, 2008 fairly presents, in all material respects, the financial condition and results of operations of the Funds listed on Attachment A. Date: March 28, 2008 /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Section 906 Certifications I, Steven D. Krichmar, the Principal Financial Officer of the Funds listed on Attachment A, certify that, to my knowledge: 1. The form N-CSR of the Funds listed on Attachment A for the period ended January 31, 2008 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Form N-CSR of the Funds listed on Attachment A for the period ended January 31, 2008 fairly presents, in all material respects, the financial condition and results of operations of the Funds listed on Attachment A. Date: March 28, 2008 /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Attachment A N-CSR Period (s) ended January 31, 2008 073 Putnam Premier Income Trust 2AQ Putnam Research Fund 003 Putnam Investors Fund 007 Putnam Voyager Fund 006 Putnam Vista Fund 036 Putnam Tax Free High Yield Fund 035 Putnam AMT-Free Insured Municipal Fund 024 Putnam OTC & Emerging Growth Fund 2AP Putnam Growth Opportunities Fund 001 The George Putnam Fund of Boston Putnam RetirementReady  Funds 7CR Putnam RetirementReady 2050 40M Putnam RetirementReady  2045 40F Putnam RetirementReady 2040 49Y Putnam RetirementReady  2035 49R Putnam RetirementReady  2030 49K Putnam RetirementReady  2025 49D Putnam RetirementReady 2020 48W Putnam RetirementReady  2015 48I Putnam RetirementReady  2010 48P Putnam RetirementReady Maturity Fund
